Appeal from an order of the Supreme Court, Erie County (Erin M. Peradotto, J.), entered April 25, 2005. The order denied defendant’s motion for additional temporary maintenance and pendente lite attorney’s fees.
*1160It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Kelly v Kelly, 19 AD3d 1104 [2005], appeal dismissed 5 NY3d 847 [2005], rearg denied and Iv dismissed in part and denied in part 6 NY3d 803 [2006]). Present — Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Green, JJ.